F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          DEC 22 1999
                         FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    In re:

    RICHARD RAMSEY HOPKINS and
    CHERILYN BAKER HOPKINS,
                                                       No. 99-1080
             Debtors.                               (D.C. No. 97-K-888)
                                                         (D. Colo.)

    O’MELVENY & MYERS;
    GIBSON, DUNN & CRUTCHER,
    LLP,

             Plaintiffs-Appellees,

    v.

    RICHARD RAMSEY HOPKINS,

             Defendant-Appellant.




                          ORDER AND JUDGMENT            *




Before BALDOCK , PORFILIO , and BRORBY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Defendant, an attorney appearing     pro se , appeals the district court’s

affirmance of the bankruptcy court’s grant of summary judgment in favor of

plaintiffs. The bankruptcy court granted plaintiffs’ motions for summary

judgment in two adversary proceedings arising from two complaints filed by

plaintiffs for determination of dischargeability of debts in defendant’s bankruptcy

proceeding. In granting the motions, the bankruptcy court found that three

sanctions entered by a California court against defendant were not dischargeable

debts under 11 U.S.C. § 523(a)(6). Defendant appealed both summary judgments.

The district court consolidated the appeals and agreed with the bankruptcy court

that the debts were not dischargeable. Because this appeal involves only legal

issues, our review is de novo. See Phillips v. White (In re White)   , 25 F.3d 931,

933 (10th Cir. 1994). We affirm.

      Before defendant filed for relief under the Bankruptcy Code, a California

court entered sanctions against defendant, finding that he had violated California

law by engaging in bad faith litigation tactics in representing a client who was

ultimately found to be a vexatious litigant. When defendant sought to have the


                                           -2-
sanction debts discharged in bankruptcy, the bankruptcy court held that the

sanctions were nondischargeable under § 523(a)(6) because the sanctions were the

result of willful and malicious injury by defendant. The bankruptcy and district

courts found that defendant was collaterally estopped from denying

nondischargeability of the debt because the California court findings, establishing

that defendant engaged in sanctionable bad faith conduct, were equivalent to

findings that defendant wilfully and maliciously injured plaintiffs within the

meaning of § 523(a)(6).

      In its decision, the district court carefully considered the California court

sanction orders, California law on bad faith, and federal law relating to willful

and malicious conduct under § 523(a)(6). The court correctly found that the

sanction orders contained particular and specific findings establishing willful and

malicious conduct under § 523(a)(6). We agree with the district court that there

may be cases in which a finding of bad faith litigation tactics under California

law would not be the equivalent of finding willful and malicious conduct for

purposes of § 523(a)(6), but   in this particular case   the findings in the two

sanction orders are such that defendant is collaterally estopped from arguing that

he did not willfully and maliciously injure the plaintiffs. The district court’s

memorandum decision is thorough and well-reasoned, and any legal analysis we

could offer would be redundant. Therefore, we affirm the district court judgment


                                            -3-
for substantially the reasons stated in its memorandum decision of January 28,

1999.

        Defendant raises one issue on appeal not addressed by the district court in

its decision. He argues that the bankruptcy court erred in denying his motion to

dismiss plaintiffs’ complaint to determine the dischargeability of two of the three

sanction awards. Defendant maintains that the complaint should have been

dismissed as untimely. Plaintiffs’ original complaint in Adversary Proceeding

No. 96-1554 sought only determination of the dischargeability of one sanction.

Plaintiffs moved to amend their complaint to include a request for determination

of dischargeability of two later sanctions, and the bankruptcy court originally

allowed amendment. Upon reconsideration, however, the bankruptcy court

denied the amendment and ruled that the adversary proceeding would include

determination of only the one sanction award included in the original complaint

for determination of dischargeability.

        After the bankruptcy court denied amendment, defendant voluntarily

converted his Chapter 7 bankruptcy to a Chapter 11 proceeding. The Notice Of

Commencement of the Chapter 11 case set a new deadline for creditors to file

a complaint to determine the dischargeability of debts. Plaintiffs filed their

complaint for determination of the dischargeability of the remaining two sanctions

in the new Chapter 11 proceeding well before the deadline. The conversion to


                                          -4-
Chapter 11 constituted an order for relief, which required a new meeting of

creditors, which, in turn, triggered a new sixty-day period in which creditors

could file a complaint to determine dischargeability of a debt.   See 11 U.S.C. §§

348(a); 341(a); Bankr. R. 4007(c)     F & M Marquette Nat’l Bank v. Richards     , 780

F.2d 24, 25 (8th Cir. 1985) (holding that “[t]he time fixed for filing a complaint

to determine dischargeability of a debt is keyed to the first date set for the

meeting of creditors,” and that, because creditor’s meeting held in previous

proceeding is unrelated to creditor’s meeting required upon conversion, the

creditor’s meeting set in the new proceeding is “the first date set for the meeting

of creditors”); In re Stanton , 136 B.R. 562, 564-65 (D. Kan. 1992) (applying

reasoning in F & M Marquette to case involving conversion from Chapter 7 to

Chapter 13). The bankruptcy court was correct to deny the motion to dismiss the

second complaint to determine dischargeability as untimely.

       Defendant’s request to proceed without prepayment of costs or fees and the

motion to supplement the record are GRANTED. The judgment of the United

States District Court for the District of Colorado is AFFIRMED for substantially




                                            -5-
the same reasons stated in its order dated January 28, 1999. The mandate shall

issue forthwith.

                                                  Entered for the Court


                                                  Wade Brorby
                                                  Circuit Judge




                                        -6-